                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

ALLAN RAY BLEVINS,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          )       No. 19-03121-CV-S-DPR
                                                   )
TELETECH HOLDINGS, INC.,                           )
                                                   )
                Defendant.                         )

                                           ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice. (Doc. 27.)

Upon review, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action is hereby

DISMISSED with prejudice, with each party to pay his or its own fees and costs. The Clerk of

Court is directed to close this action.

       IT IS SO ORDERED.

                                                   /s/ David P. Rush
                                                   DAVID P. RUSH
                                                   UNITED STATES MAGISTRATE JUDGE

DATE: July 29, 2020




            Case 6:19-cv-03121-DPR Document 28 Filed 07/29/20 Page 1 of 1
